Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Election was made without traverse in the reply filed on 5/14/2021.  Applicant has elected Species Ai, Bi, and Cii, corresponding to claims 1, 2, 4-12, and 14.
Species Aii, Bii, and Ci, corresponding to claims 3 and 13 and a portion of claim 9, is withdrawn from further consideration.

Specification
The specification submitted 9/6/2019 has been accepted by the examiner.

Drawings
The drawings submitted on 9/6/2019 have been accepted by the examiner.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/07/2019 has been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4, 6-9, and 14 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Saitou (US # 20110121422).

Regarding Claim 1, Saitou teaches a solid-state imaging device (see Fig. 1 and corresponding text) comprising: 
a functional element (501), a spectroscopic element (2), a semiconductor substrate (6), and a photoelectric conversion element (5) formed in the semiconductor substrate, 
wherein the spectroscopic element is disposed between the functional element and the photoelectric conversion element (shown), and 
the functional element corrects incident light to light in a direction substantially perpendicular to the photoelectric conversion element (that is the function of features 501; see [0048] describing a “gradient index microlens”).
Regarding Claim 2, Saitou teaches the solid-state imaging device according to claim 1, wherein a plurality of pixels (corresponding to each PD 5) is arranged one-dimensionally or two-dimensionally (shown in one dimension cross-section, but pixel arrays are two-dimensional arrays; see [0097]), and the functional element, the spectroscopic element, and the photoelectric conversion element are provided on the pixel basis (each of these parts are arranged above each pixel).

Regarding Claim 4, Saitou teaches the solid-state imaging device according to claim 1, wherein the functional element has a focusing function (see Fig. 1 showing focusing of incident light by feature 501).

Regarding Claim 6, Saitou teaches the solid-state imaging device according to claim 1, wherein the functional element has a refractive index distribution structure (see [0048]), and the refractive index distribution structure is asymmetric (see Fig. 1).

Regarding Claim 7, Saitou teaches the solid-state imaging device according to claim 6, wherein the refractive index distribution structure has a pattern including a high refractive index material and a low refractive index material ([0048] the material has a gradient, so one side has high index and one side has low index).

Regarding Claim 8, Saitou teaches the solid-state imaging device according to claim 6, wherein the refractive index distribution structure has a pattern which includes a high refractive 

Regarding Claim 9, Saitou teaches the solid-state imaging device according to claim 6, wherein the refractive index distribution structure has a ring pattern ([0048, 54]).

Regarding Claim 14, Saitou teaches an electronic apparatus comprising: the solid-state imaging device according to claim 1 (the image sensor 51 is such an apparatus).


Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Mukaiyama (US # 20050180010).

Regarding Claim 1, Mukaiyama teaches a solid-state imaging device (see Fig. 1B and Fig. 2 and see also corresponding text) comprising: a functional element (4, 2), a spectroscopic element (3), a semiconductor substrate (130), and a photoelectric conversion element (CMOS in the central portion of die 130) formed in the semiconductor substrate, wherein the spectroscopic element is disposed between the functional element and the photoelectric conversion element (shown), and the functional element corrects incident light to light in a direction substantially perpendicular to the photoelectric conversion element (that is the function of the lens; see [0049]).

Regarding Claim 5, Mukaiyama teaches the solid-state imaging device according to claim 1, wherein the functional element includes a substrate having a curved surface shape (parts 4 and 2 are the substrate, and the curvature is shown).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Saitou (US # 20110121422) in view of Yokogawa (US # 20140146207).


Regarding Claim 12, although Saitou discloses much of the claimed invention, it does not explicitly teach the solid-state imaging device according to claim 1, wherein the spectroscopic element includes at least one optical interference filter.



For example, Yokogawa teaches a similar solid-state imaging device (see Fig. 10 and corresponding text) wherein a spectroscopic element (512) includes at least one optical interference filter ([0163-172]).

A person having ordinary skill in the art would have readily recognized the desirability and advantages of modifying the spectroscopic element, taught in Saitou, as suggested by Yokogawa. Specifically, the modification suggested by Yokogawa would be to employ a solid-state imaging device according to claim 1, wherein the spectroscopic element includes at least one optical interference filter. The rationale for this modification is that an optical interference filter provides filtering of certain wavelengths [0015, 37, 38]. This would have been apparent to a person having ordinary skill in the art in reading both references because the existence and benefits of optical interference filter are well known in the art (see MPEP 2144.01).


Allowable Subject Matter
Claims 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A JOHNSON whose telephone number is (571)272-9475.  The examiner can normally be reached on normally working Monday-Friday between 9 am and 6 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER A JOHNSON/Examiner, Art Unit 2899